Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 news release Enzo Biochem, Inc. 527 Madison Avenue New York, NY 10022 FOR IMMEDIATE RELEASE ENZO BIOCHEM ACQUIRES ASSAY DESIGNS, INC. FURTHER EXPANDING LIFE SCIENCES OPERATIONS Acquisition Seen to be Accretive to Operating Results, Providing a Broader Complementary Product Line and Experience in Immunoassay Development NEW YORK, NY, March 12, 2009 Enzo Biochem, Inc. (NYSE:ENZ) today announced the acquisition of substantially all the assets of privately-owned Assay Designs, of Ann Arbor, MI, for a purchase price of approximately $12.2 million in cash, subject to post-closing purchase price adjustments based on Assay Designs working capital as of the closing date. The acquisition is expected to be accretive to operating results. Founded in 1992, Assay Designs sells worldwide a steadily expanding research product line that includes kits and reagents for the detection and quantification of small molecules and proteins that are important in inflammation and immunity, oxidative and cellular stress, steroid and hormone biology, cell signaling, and bioenergetics. This acquisition represents another important step in our strategy to build Enzo Life Sciences, said Carl Balezentis, President of Enzo Life Sciences Assay Designs has annual revenues exceeding $11 million.
